Order entered December 17, 2012




                                          In The
                                   Court of [pptaI


                                   No. 05-12-00855-CV

                              MICHAEL WARD, Appellant

                                            V.

                         WAYNE STANFORD, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 08-12624-B

                                         ORDER

       The Court has before it appellees Travis Ward, Morris Turman, and Branka

Karakashevich’s December 10, 2012 joint unopposed motion for second extension of time to file

appellees’ briefs. The Court GRANTS the motion and ORDERS these appellees to file their

briefs by January 31, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.




                                                   MOLLY